Title: To James Madison from John Henry Purviance, 10 October 1804 (Abstract)
From: Purviance, John Henry
To: Madison, James


10 October 1804, London. “I have the honor to enclose to you a letter which was left with me for that purpose by Mr. Monroe, and to inform you that he embarked with his family at Gravesend on the 8th for Rotterdam, and sailed on the 9th. with so favorable and steady a wind, that there can be little doubt of his being now arrived there. With the present I forward the duplicate of his last dispatch from this place.
“Permit me, Sir, to hope that the new relation in which he has been pleased to place me with respect to you and the very important concerns heretofore committed to his able direction in this quarter, may afford me the opportunity of justifying his favorable sentiments, and of securing to me a continuance of those with which you formerly honored me.”
